DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 1, line 8, “and The present” should read “and the present”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and dependent claims 2-5) recites the limitation "the microalgae 1" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 (and dependent claims 7-12) recites the limitation "the plurality of pixels" in step (e).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  See MPEP 2106 and 2106.03 for guidance.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter of a process, machine, manufacture, or composition of matter.  “A computer-readable recording medium storing a program” (or “computer program product”, “computer readable media”) as recited is not patent eligible subject matter because it is “software/data per se”.  Furthermore, it is not a remedy when such “software/data” are claimed as a product without any structural recitations.  “Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a ‘means plus function’ limitation) has no physical or tangible form, and thus does not fall within any statutory category.” MPEP 2106.03(I).  A recommended remedy for claiming a computer program is to have it embodied within a “non-transitory” computer readable medium.  See also USPTO Published 2019 Patent Eligibility Guidance. 					

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over a machine translation of KR 101463006 B1 to Im et al (hereinafter Im) and further in view of a machine translation of KR 20020006812 to Park (hereinafter Park). 
Regarding independent claim 1, Im discloses an ecotoxicity evaluation analysis device installed with a microalgae image analysis program therein for analyzing the microalgae 1 and evaluating and analyzing ecotoxicity (abstract, “According to the invention, for generating an image of plankton samples to identify the population of plankton contained in the sample, and further refinement possible for each microalgae in the image generated by a precise analysis of the resulting image is may provide a plankton inspection system;” page 10, “The By increasing the precision image analysis, harmful algae to toxic plankton as much detail on the sample is an accurate judgment about whether or not to enable it”), the device comprising:
complementary metal oxide semiconductor unit 10 (page 5, “The detection unit 120 is the jaemuldae 190 reflects the sample disposed on the reflecting receiving the light of the light source 150, light As the collection means for detecting that image, and a camera that is used in the optical microscope;” although Im is silent on a CMOS type sensor, such sensor is notoriously well known and used as an alternative to typical CCDs type sensors for realtime applications.  Thus, a CMOS camera would be an obvious design alternative to any other well-known cameras used in the art to achieve a desirable effect of realtime image processing.) having an arranging part 15 on the top for positioning the microalgae 1 (page 10, “In other words, on the fluorescence image generated by the detector position, i.e. the position coordinates various fluorescence is measured in micro-algae containing the plankton.”) and
and a light emitting diode unit 20 for irradiating a light source to the microalgae 1 located in the arranging part 15 of the complementary metal oxide semiconductor unit 10 (abstract, “The jaemuldae 190 and is positioned opposite the light source 150 emits light by receiving the radiation by condensing the plankton contained in the sample (radiation, ) in the light so as to produce an image on the sample plate of plankton”).
Im fails to explicitly disclose as further recited, however Park discloses a installed with a microalgae image analysis program therein for photographing a microscopic image and a shadow image of the microalgae 1 and analyzing the microscopic image and the shadow image (page 2, “In order to solve the problems of the prior art, the object of the present invention is to generate a shadow at the edge of the object by illuminating the object with a light source”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Park in order to image subjects according to their shadows (page 2).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Im further discloses wherein the microalgae image analysis program analyzes the population of the microalgae 1 without using reagents (abstract, “for generating an image of plankton samples to identify the population of plankton contained in the sample, and further refinement possible for each microalgae in the image generated by a precise analysis of the resulting image is may provide a plankton inspection system;” abstract, “Is a sample that contains the inspection object and the reference mark plate disposed plankton sample is shown disposed jaemuldae 190;” the sample doesn’t contain any reagents to be used).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Im further discloses wherein the microalgae image analysis program classifies (page 2, “the method can be used to process according to the convention adopted the standard of the ship ballast water can be classified into two categories”) and analyzes  the state of the microalgae 1 (page 14, “information about the image and the corresponding name and hazard information for each of the enlarged image, and the image of the hazards of microalgae Microalgae information stored in the DB of the enlarged image information and the corresponding number of images to be analyzed to extract the information about the number of harmful image information module (330);”) without using reagents (abstract, “Is a sample that contains the inspection object and the reference mark plate disposed plankton sample is shown disposed jaemuldae 190;” the sample doesn’t contain any reagents to be used).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, Im further discloses wherein the microalgae image analysis program uses automated image analysis technology (page 11, “the enlarged image is preferably processed by the conventional image matching program;” imaging matching programs and algorithms are well known to be automated).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im further in view of Park as applied to claim 4 above, and further in view of a machine translation of KR 20120087563 to Myoung (hereinafter Myoung).
Regarding dependent claim 5, the rejection of claim 4 is incorporated herein. Im and Park in the combination as a whole fail to explicitly disclose wherein the microalgae    image analysis program analyzes the microalgae 1 by classifying it into a healthy state, a cyst state, and a dead state. 
However, Myoung further discloses wherein the microalgae-3-111150532.1Docket No.: 189790Amdt date May 5, 2020 image analysis program analyzes the microalgae 1 by classifying it into a healthy state, a cyst state, and a dead state (page 3, “As shown in Figures 1 to 4, the biotoxicity test monitoring system according to the present invention using a variety of test organisms, such as daphnia, fish, biotoxicity test to control the water quality of the test water to maintain a constant environmental conditions during the test period The unit 100, and the biotoxicity monitoring unit 200 for monitoring the operation control of the biological toxicity test unit 100 and the inhibition and death information of the test organisms;” classifying inhibition and death information of the organisms is read as the health, death or cyst of the organisms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Myoung in order to wuickly check the biotoxicity test process in real-time (abstract).



Allowable Subject Matter
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter with respect to claim 6 (and its dependent claims 7-12):  the closest prior arts of record teach methods of ecotoxicity evaluation by evaluating various mathematical values within key points within the image. However, none of them alone or in any combination teaches evaluating the CMV of a center point, and further the MMD, and a SMD by rotating a portion of degrees within the image. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Geonsoo Jin, In-Hwa Yoo, Seung Pil Pack, Ji-Woon Yang, Un-Hwan Ha, Se-Hwan Paek, Sungkyu Seo, Lens-free shadow image based high-throughput continuous cell monitoring technique, Biosensors and Bioelectronics, Volume 38, Issue 1, 2012, Pages 126-131, ISSN 0956-5663, https://doi.org/10.1016/j.bios.2012.05.022 discloses methods of analyzing cells without reagents and with shadow images

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY JOAN NELSON/Examiner, Art Unit 2668

/VU LE/Supervisory Patent Examiner, Art Unit 2668